ORDER
PER CURIAM.
Appellant, Kimmie Watts, (“appellant”), appeals the judgment of the Circuit Court of Marion County convicting him of two counts of delivery of a controlled substance, Section 195.211, RSMo 1994, after a jury trial. Appellant was sentenced as a prior and persistent drug offender to two concurrent terms of twenty-five years imprisonment, to be served without parole. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential *250purpose, we affirm the judgment pursuant to Rule 30.25(b).